UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-1731


KENNETH S. BOLDEN,

                Plaintiff – Appellant,

          v.

BRENT RUSHING; JAMES MATTHEWS CULBERTON; SIMPSONVILLE POLICE
DEPARTMENT, City of,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:07-cv-02985-GRA)


Submitted:   November 23, 2010            Decided:   January 14, 2011


Before MOTZ, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hemphill P. Pride, II, Columbia, South Carolina; Katherine
Freeman, KATHERINE FREEMAN, PLLC, Charlotte, North Carolina, for
Appellant. David L. Morrison, MORRISON LAW FIRM, LLC, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth S. Bolden appeals the district court’s orders

granting summary judgment in favor of Defendants and denying his

motion to alter or amend judgment in his action under 42 U.S.C.

§ 1983 (2006).       Bolden asserts that the district court erred in

granting summary judgment to Defendants on his claim that they

used excessive force when arresting him. *            We affirm.

            We review de novo the district court’s adverse grant

of summary judgment and construe the facts in the light most

favorable to Bolden, the non-moving party.                Rowzie v. Allstate

Ins. Co., 556 F.3d 165, 167 (4th Cir. 2009).                   Summary judgment

is   proper    “if    the   pleadings,       the   discovery    and    disclosure

materials on file, and any affidavits show that there is no

genuine issue as to any material fact and that the movant is

entitled to judgment as a matter of law.”                      Fed. R. Civ. P.

56(c)(2);     see    Celotex   Corp.   v.     Catrett,   477    U.S.    317,   322

(1986).

            Claims of excessive force during arrest are governed

by the Fourth Amendment and are analyzed under an “objective


     *
       Bolden fails to brief, and has therefore abandoned, his
claims for negligent hiring and training, unlawful search,
seizure, and arrest, and a violation of his right to be free
from “hostile” and “brutal” treatment.    See Edwards v. City of
Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999); Canady v.
Crestar Mortg. Corp., 109 F.3d 969, 973-74 (4th Cir. 1997).



                                         2
reasonableness” standard.          Graham v. Connor, 490 U.S. 386, 388,

395-96, 399 (1989).         “Fourth Amendment jurisprudence has long

recognized that the right to make an arrest or investigatory

stop necessarily carries with it the right to use some degree of

physical coercion or threat thereof to effect it.”                   Id. at 396.

Determining whether the force used was reasonable requires that

the court weigh “the nature and quality of the intrusion on the

individual’s       Fourth        Amendment        interests      against     the

countervailing governmental interests at stake.”                 Id. (internal

quotation marks omitted).

             Factors considered include “the severity of the crime

at issue, whether the suspect poses an immediate threat to the

safety of the officers or others, and whether he [wa]s actively

resisting arrest or attempting to evade arrest by flight.”                   Id.

“[T]he question is whether the officers’ actions are objectively

reasonable in light of the facts and circumstances confronting

them, without regard to their underlying intent or motivation.”

Id.    at    397   (internal          quotation     marks     omitted).     “The

‘reasonableness’ of a particular use of force must be judged

from   the   perspective    of    a    reasonable    officer    on   the   scene,

rather than with the 20/20 vision of hindsight.”               Id. at 396.

             We have reviewed the record and the parties’ briefs

and agree with the district court that, when taken in the light

most favorable to Bolden, the facts do not establish that the

                                         3
force    used   in   effecting    his    arrest      was    excessive.        Bolden

actively and repeatedly resisted Defendants’ authority and their

efforts to arrest him; accordingly, a degree of force beyond

Defendants’     verbal   commands   and       efforts      to   restrain   Bolden’s

hands was necessary to effect the arrest.                     We further conclude

that    Bolden’s     assertions   that       the   district     court   improperly

resolved an issue of material fact and implicitly determined

that his conviction in state court rendered Defendants’ conduct

objectively     reasonable    are   without        merit.       Consequently,    we

conclude that the district court did not err in granting summary

judgment in favor of Defendants and in denying Bolden’s motion

to alter or amend the judgment.

            We therefore affirm the district court’s orders.                     We

dispense    with     oral   argument     because        the     facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         4